
	
		I
		112th CONGRESS
		1st Session
		H. R. 1810
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Brady of Texas
			 (for himself, Mrs. Capps,
			 Mr. Gerlach,
			 Mr. Van Hollen,
			 Mr. Olver, and
			 Mr. McGovern) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to
		  encourage research and carry out an educational campaign with respect to
		  pulmonary hypertension, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tom Lantos Pulmonary Hypertension
			 Research and Education Act of 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Research on pulmonary hypertension
				Sec. 101. Expansion and intensification of
				activities.
				Title II—Increasing awareness of pulmonary
				hypertension
				Sec. 201. Promoting public awareness.
				Sec. 202. Promoting awareness among health care
				professionals.
			
		IResearch on
			 pulmonary hypertension
			101.Expansion and
			 intensification of activities
				(a)Sense of
			 CongressIt is the sense of the Congress that—
					(1)the Secretary of
			 Health and Human Services (in this Act referred to as the
			 Secretary), acting through the Director of the National Institutes
			 of Health and the Director of the National Heart, Lung, and Blood Institute (in
			 this title referred to as the Institute), should continue
			 aggressive work on pulmonary hypertension;
					(2)as part of such
			 work, the Director of the Institute should continue research to expand the
			 understanding of the causes of, and to find a cure for, pulmonary hypertension;
			 and
					(3)activities under
			 paragraph (1) may include conducting and supporting—
						(A)basic research
			 concerning the etiology and causes of pulmonary hypertension;
						(B)basic research on
			 the relationship between scleroderma, sickle cell anemia (and other conditions
			 identified by the Director of the Institute that can lead to a secondary
			 diagnosis of pulmonary hypertension), and pulmonary hypertension;
						(C)clinical research
			 for the development and evaluation of new treatments for pulmonary
			 hypertension, including the establishment of a Pulmonary Hypertension
			 Clinical Research Network;
						(D)support for the
			 training of new clinicians and investigators with expertise in the pulmonary
			 hypertension; and
						(E)information and
			 education programs for the general public.
						(b)Biennial
			 reportsAs part of the biennial report made under section 403 of
			 the Public Health Service Act (42 U.S.C. 283), the Secretary shall include
			 information on the status of pulmonary hypertension research at the National
			 Institutes of Health.
				IIIncreasing
			 awareness of pulmonary hypertension
			201.Promoting
			 public awareness
				(a)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall carry out an educational campaign to
			 increase public awareness of pulmonary hypertension. Print, video, and
			 Web-based materials distributed under this program may include—
					(1)basic information
			 on pulmonary hypertension and its symptoms; and
					(2)information
			 on—
						(A)the incidence and
			 prevalence of pulmonary hypertension;
						(B)diseases and
			 conditions that can lead to pulmonary hypertension as a secondary
			 diagnosis;
						(C)the importance of
			 early diagnosis; and
						(D)the availability,
			 as medically appropriate, of a range of treatment options and pulmonary
			 hypertension.
						(b)Dissemination of
			 informationThe Secretary is encouraged to disseminate
			 information under subsection (a) through a cooperative agreement with a
			 national nonprofit entity with expertise in pulmonary hypertension.
				(c)Report to
			 CongressNot later than
			 September 30, 2012, the Secretary shall report to the Committee on Energy and
			 Commerce of the House of Representatives, the Committee on Health, Education,
			 Labor, and Pensions of the Senate, and the Committees on Appropriations of the
			 House of Representatives and the Senate on the status of activities under this
			 section.
				(d)Authorization of
			 AppropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $2,500,000 for each of fiscal years
			 2012, 2013, and 2014.
				202.Promoting
			 awareness among health care professionals
				(a)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration and the Director of the Centers
			 for Disease Control and Prevention, shall carry out an educational campaign to
			 increase awareness of pulmonary hypertension among health care providers.
			 Print, video, and Web-based materials distributed under this program may
			 include information on—
					(1)the symptoms of
			 pulmonary hypertension;
					(2)the importance of
			 early diagnosis;
					(3)current diagnostic
			 criteria; and
					(4)Food and Drug
			 Administration-approved therapies for the disease.
					(b)Targeted health
			 care providersHealth care
			 providers targeted through the campaign under subsection (a) shall include, but
			 not be limited to, cardiologists, pulmonologists, rheumatologists, primary care
			 physicians, pediatricians, and nurse practitioners.
				(c)Dissemination of
			 informationThe Secretary is encouraged to disseminate
			 information under subsection (a) through a cooperative agreement with a
			 national nonprofit entity with expertise in pulmonary hypertension.
				(d)Report to
			 CongressNot later than
			 September 30, 2012, the Secretary shall report to the Committee on Energy and
			 Commerce of the House of Representatives, the Committee on Health, Education,
			 Labor, and Pensions of the Senate, and the Committees on Appropriations of the
			 House of Representatives and the Senate on the status of activities under this
			 section.
				(e)Authorization of
			 appropriationsFor the
			 purpose of carrying out this section, there is authorized to be appropriated
			 $2,500,000 for each of fiscal years 2012, 2013, and 2014.
				
